Defendant Leggett & Co. has appealed from an order of the St. Lawrence Special Term of the Supreme Court denying its motion to vacate the judgment of foreclosure and sale and to permit it to interpose an answer. The controversy here is part of the history involved in the litigation in Ziegler v. Elliott Camp Corp. (Von Sebo) (ante, p. 604, decided herewith). Defendant Leggett & Co., recovered a judgment in the sum of $713.81 against Elliott Camp Corp. In the foreclosure action in the other suit it was served with process and waived service of all other papers except notice of sale and surplus money proceedings. On April 18; 1946, it assigned its judgment to E. G-. Rippol. Thereafter it made the motion to vacate the judgment and to interpose an answer. The affidavit on which the motion is based is made by its attorney. It fails to show that defendant has any defense to the action. The motion papers also fail to include defendant’s proposed pleadings. It appears that defendant is not the real party in interest and has no standing to prosecute this appeal. Order affirmed, with $10 costs and disbursements. All concur.